272 F.2d 880
TWENTY GRAND TOWING, INC., Appellant,v.Hector V. DUFRENE, Appellee.
No. 17768.
United States Court of Appeals Fifth Circuit.
December 29, 1959.

Charles E. Lugenbuhl, Thomas H. Leach, Lemle & Kelleher, New Orleans, La., for appellant.
Cornelius G. Van Dalen, Jack G. Carinhas, Jr., Deutsch, Kerrigan & Stiles, New Orleans, La., for appellee.
Before HUTCHESON, TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
This is an appeal from findings of fact and a judgment thereon in favor of the libelant in a suit for wave wash damage occurring on the early morning of April 14, 1956, in the Harvey Canal, a link in the Intercoastal Waterway running south from the west bank of the Mississippi River at New Orleans.


2
Appellant begins its brief with: "Since McAllister v. United States, 1954, 348 U.S. 19, 75 S.Ct. 6 [99 L.Ed. 20], cast its dark shadow on the traditional admiralty trial de novo it has become common practice for losing parties to approach this court with some temerity, feeling, quite understandably, that the burdens cast upon them by McAllister are practically insurmountable." Planting itself firmly, however, on "the sincere belief that the findings of the district court are clearly and manifestly erroneous", and, arguing its case with a vigor and assurance worthy of a better cause, it makes a gallant but unsuccessful attempt to overcome the heavy odds against it. For a careful consideration of the record convinces us that the findings are not only not clearly erroneous but are well supported by the evidence.


3
The judgment is, therefore, affirmed.